NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAZEN ARAKJI,                                   No. 18-16587

                Plaintiff-Appellant,            D.C. No. 3:18-cv-03192-VC

 v.
                                                MEMORANDUM*
GOODWILL OF SILICON VALLEY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Mazen Arakji appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law employment claims. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal of an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action as frivolous under 28 U.S.C. § 1915(e)(2)(i). Denton v. Hernandez, 504

U.S. 25, 33 (1992). We affirm.

      The district court did not abuse its discretion in dismissing Arakji’s action as

frivolous because his damages request of $155 billion was unsupported by Arakji’s

claims. See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       18-16587